Nolan, J.
(dissenting, with whom Lynch, J., joins). I disagree with the court’s holding that the plaintiff was not a limited purpose public figure because the union election was not a public controversy. I conclude that the plaintiff became a limited purpose public figure when she voluntarily thrust herself into the election campaign. I also conclude that the caricatures at issue addressed the plaintiff’s campaign for the presidency, despite their horrid content. As a result, I would use the “actual malice” standard of liability in determining whether the plaintiff should recover on her claim of intentional infliction of emotional distress.1 Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 56 (1988). Thus, because the plaintiff has failed to prove that the caricatures contained a false statement of fact, I dissent.
*528In reviewing the trial judge’s finding of liability on the plaintiff’s claim of intentional infliction of emotional distress, we must “make an independent examination of the whole record” in order to ensure “that the judgment does not constitute a forbidden intrusion on the field of free expression.” New York Times Co. v. Sullivan, 376 U.S. 254, 285 (1964). Having reviewed the entire record, I am compelled to disagree with the court’s conclusion that the plaintiff was not a limited purpose public figure. This court decided precisely this issue in Materia v. Huff, 394 Mass. 328 (1985), where we held that the plaintiff was a limited purpose public figure as a matter of law because he “voluntarily thrust himself into the controversy by campaigning for reelection to the position of secretary-treasurer of Local 526.” Id. at 331. Nevertheless, today the court decides that an election campaign for the presidency of a union local is not a public controversy. In support of this decision the court states that “[t]here was no basis for concluding [that] the result of the election contest would be felt by persons who were not participants in the union election.” Ante at 524. The court continues in this vein stating that “[t]he election in this case had no more public controversy than the usual election of a president of a social club or an election to the governing board of an educational institution, to the directorship of a corporation, or to the governing body of a condominium association.” Ante at 524.
These conclusions are in reference to the first prong of the three-part test for determining whether an individual is a limited purpose public figure, set forth in Waldbaum v. Fairchild Publications, Inc., 627 F.2d 1287, 1297-1298 (D.C. Cir.), cert. denied, 449 U.S. 898 (1980). The first prong, which addresses the issue whether there is a public controversy, requires the reviewing court to “ask whether a reasonable person would have expected persons beyond the immediate participants in the dispute to feel the impact of its resolution. If the issue was being debated publicly and if it had foreseeable and substantial ramifications for non-participants, it was a public controversy.” (Footnote omitted.) Id. at 1297.
*529In my opinion, an election is the absolute paradigm of a public controversy. The “immediate participants” in this union election campaign, the candidates, would not have been the only persons to have felt the impact of the election. Instead, the election would have had an effect on each of the 8,700 members of Local 509.2 In addition, the Supreme Court of the United States has stated repeatedly that the public has an interest in labor unions in general and in union elections in particular. See Wirtz v. Local Union No. 125, Laborers’ Int’l Union of N. Am., 389 U.S. 477, 483 (1968) (noting that the public has an interest in labor union elections); Wirtz v. Local 153, Glass Bottle Blowers Ass’n of the U.S. & Can., 389 U.S. 463, 475 (1968) (stating that “Congress [has] emphatically asserted a vital public interest in assuring free and democratic union elections”); Thornhill v. Alabama, 310 U.S. 88, 102-103 (1940) (stating that labor relations are not matters of mere local or private concern). See also National Ass’n of Gov’t Employees v. National Fed’n of Fed. Employees, 844 F.2d 216, 220 (5th Cir. 1988) (indicating that the labor union election campaigns are a matter of public concern). Based on this authority, I conclude that the election campaign for the presidency of Local 509 was a public controversy.3 The plaintiff, therefore, be*530came a limited purpose public figure when she voluntarily thrust herself into the election campaign for the presidency of Local 509.4 See Materia v. Huff, supra at 331. See also Jean v. Dugan, 20 F.3d 255, 262 n.7 (7th Cir. 1994).
Speech concerning a limited purpose public figure will qualify for the actual malice standard set forth in New York Times Co. v. Sullivan, supra at 279-280, only if that speech addresses the public controversy into which the limited purpose public figure has voluntarily injected herself. See Gertz v. Robert Welch, Inc., 418 U.S. 323, 351 (1974). See also Waldbaum v. Fairchild Publications, Inc., 627 F.2d 1287, 1298 (D.C. Cir. 1980), (stating that the alleged defamation must have been “germane” to the limited purpose public figure’s participation in the controversy). If, however, the con*531tested speech does not address the controversy into which the limited purpose public figure has thrust herself, then the States may impose liability “on a less demanding showing than that required by New York Times Co. [v. Sullivan],” as long as they do not impose liability without fault. Gertz v. Robert Welch, Inc., supra at 347-348. “Whether . . . speech addresses a matter of public concern must be determined by the content, form, and context of a given statement, as revealed by the whole record.” Connick v. Myers, 461 U.S. 138, 147-148 (1983). After reviewing the entire record and considering the content, form, and context of the caricatures, I am compelled to conclude that the speech in this case addressed a matter of public concern — the plaintiff’s candidacy for the presidency of Local 509.5 See Connick v. Myers, supra at 147-148. Although I find the content of the caricatures to be totally repulsive, even “the most repulsive speech enjoys immunity provided it falls short of a deliberate or reckless untruth.” Linn v. United Plant Guard Workers of Am., Local 114, 383 U.S. 53, 63 (1966). As a result, liability for intentional infliction of emotional distress should be imposed on the defendant only if the plaintiff can prove by clear and convincing evidence that the caricatures contained a false statement of fact and that the defendant had knowl*532edge of the falsity or had acted with reckless disregard of the truth. See Hustler Magazine, Inc. v. Falwell, supra at 56.
Even if the plaintiff was a private figure, despite her entering the election campaign for the presidency of Local 509, the actual malice standard remains the appropriate standard to use in this case. See Batson v. Shiflett, 325 Md. 684, 728 (1992); McKinnon v. Smith, 52 Misc. 2d 349, 352 (N.Y. 1966). The Supreme Court of the United States has used the actual malice standard in free speech cases involving unions because “federal policies favor [ ] uninhibited, robust, and wide-open debate in labor disputes.” Old Dominion Branch No. 496, Nat’l Ass’n of Letter Carriers v. Austin, 418 U.S. 264, 273 (1974) (Letter Carriers). The Supreme Court has recognized that “exaggerated rhetoric was commonplace in labor disputes and protected by federal law.” Id. at 286. Therefore, in order to avoid “unwarranted intrusion upon free discussion” in labor disputes, the Court adopted by analogy the actual malice standard used in New York Times Co. v. Sullivan, supra at 279-280. Linn v. United Plant Guard Workers, supra at 65. As a result, the Supreme Court held that Federal labor policy preempts State libel actions for defamatory statements, made in the course of a labor dispute, which were published without knowledge of their falsity or with reckless disregard for the truth. See id. Subsequently, in Letter Carriers, the Supreme Court rejected the argument that the actual malice standard applied only in the context of a labor-management dispute or a representation campaign. See Letter Carriers, supra at 278-279.6 Instead, the Supreme Court reasoned that “application [of the actual malice standard] of Linn [v. United Plant Guard Workers] must turn on whether the defamatory publication is made in a context *533where the policies of the federal labor laws leading to protection for freedom of speech are significantly implicated.” Letter Carriers, supra at 279.
In the present case, the Labor Management Reporting and Disclosure Act (LMRDA) is the relevant federal law because the controversy arose in the context of union officer elections.7 See Petersen v. Dole, 956 F.2d 1219, 1223 (D.C. Cir. 1992); 29 U.S.C. § 481 (1988). “[T]he [LMRDA’s] overriding objective was to ensure that unions would be democratically governed, and responsive to the will of the union membership as expressed in open, periodic elections.” Finnegan v. Leu, 456 U.S. 431, 441 (1982). Congress “recognized that democracy would be assured only if union members are free to discuss union policies and criticize the leadership without fear of reprisal. Congress also recognized that this freedom is particularly critical, and deserves vigorous protection, in the context of election campaigns. For it is in elections that members can wield their power, and directly express their approval or disapproval of the union leadership.” United Steelworkers of Am. v. Sadlowski, 457 U.S. 102, 112 (1982). Thus, a claim for intentional infliction of emotional distress, in the context of a union election, implicates the same federal labor policies leading to the protection of freedom of speech as in Linn v. United Plant Guard Workers, supra at 65, and Letter Carriers, supra at 279. See Henry v. National Ass’n of Air Traffic Specialists, 836 F. Supp. 1204, 1211 (D. Md. 1993), aff'd without opinion, 34 F.3d 1066 (4th Cir. 1994); Ross v. Duke, 116 Ariz. 298, 300-301 (1977).
*534By imposing an outrageousness standard on union election speech, today’s decision will permit a candidate for a union office to seek damages for emotional distress from fellow union members who “say naughty things during [election campaigns].” Linn v. United Plant Guard Workers, supra at 67 (Black, J., dissenting). The Supreme Court has recognized the dangerously chilling effect of such a standard on free speech stating that “ ‘[o]utrageousness’ in the area of political and social discourse has an inherent subjectiveness about it which would allow a jury to impose liability on the basis of the jurors’ tastes or views, or perhaps on the basis of their dislike of a particular expression. An ‘outrageousness’ standard thus runs afoul of our longstanding refusal to allow damages to be awarded because the speech in question may have an adverse emotional impact on the audience.” Hustler Magazine, Inc. v. Falwell, supra at 55. It is unavoidable, therefore, that the court’s imposition of an outrageousness standard will chill protected speech in the context of a union election. See L. Tribe, American Constitutional Law § 13-26, at 1131-1132 (1988). Thus, to provide “adequate ‘breathing space’ to the freedoms protected by the First Amendment,” the actual malice standard is the appropriate standard to use in the context of a union election. Hustler Magazine, Inc. v. Falwell, supra at 56. See Beruan v. French, 56 Cal. App. 3d 825, 828-829 (1976) (stating that labor union operates like a system of government and strong policies favor the full exercise of the right to free speech in union election campaigns).
Where the actual malice standard applies, the “sine qua non of recovery ... is the existence of falsehood.” Letter Carriers, supra at 283. In the present case, the plaintiff has not proved that the caricatures contained a false statement of fact. Accordingly, I dissent.8

Under the actual malice standard, the plaintiff must prove that the speech was false and that the speaker either had knowledge of the falsity or had acted with reckless disregard of the truth. See Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 56 (1988).


I also think that the court has failed to consider the increased level of public interest that is implicated in this case where many members of Local 509 were State workers who were employed by the Department of Welfare. As employees of the State, their salaries were paid with State tax dollars. The court’s comparison, therefore, between a union election and an election in a social club or the governing body of a condominium association is particularly ill conceived in this case. Both a social club and a condominium association are purely private organizations created to protect the private entertainment or the private property interests of their members.


If, however, the election was not a public controversy in relation to the public at large, it was certainly a public controversy in relation to the members of Local 509. See Materia v. Huff, supra at 331 (stating that “the plaintiffs status as a public figure is determined in relation to those [union] members, rather than to the community at large”); Walko v. Kean College of N.J., 235 N.J. Super. 139, 152 (1988) (deciding that a college administrator was a public figure within the college community). Indeed, the plaintiff had communicated directly with many of the members of Lo*530cal 509 while campaigning for the presidency. In 1987, the plaintiff spent a total of forty-five days visiting most of the four hundred union work sites throughout the State. She also mailed thousands of campaign postcards to the homes of members of Local 509. Thus, it is clear that the plaintiff enjoyed broad access to channels of communication in her effort to generate support for her campaign. See Gertz v. Robert Welch, Inc., 418 U.S. 323, 345 (1974) (stating that a plaintiff’s access to channels of effective communication is an important consideration in determining whether he is a public figure).


Many other courts have concluded that union officers are limited public figures. See Miller v. Transamerican Press, Inc., 621 F.2d 721, 724 (5th Cir.), S.C., 628 F.2d 932 (5th Cir. 1980), cert. denied, 450 U.S. 1041 (1981) (deciding that high ranking official of Teamsters union was a limited public figure); Guam Fed’n of Teachers, Local 1581 v. Ysrael, 492 F.2d 438, 439 (9th Cir.), cert. denied, 419 U.S. 872 (1974) (noting that officers of a teachers’ union were public figures); Henry v. National Ass’n of Air Traffic Specialists, 836 F. Supp. 1204, 1206 n.3, 1211 n.6 (D. Md. 1993), aff'd without opinion, 34 F.3d 1066 (4th Cir. 1994) (stating that elected union leaders of 1,700-member union were public figures); Batson v. Shiflett, 325 Md. 684, 722, 728 (1992) (plaintiff who was elected president of union local was a public figure); Miles v. Perry, 11 Conn. App. 584, 592 n.7 (1987) (noting that union officers are generally considered public figures for purposes of union business); Lins v. Evening News Ass’n, 129 Mich. App. 419, 432 (1983) (deciding that union officers were limited public figures); City Firefighters Union, Local 28 v. Duci, 104 Misc. 2d 498, 503 n.7 (N.Y. 1976) (concluding that union officers are public figures). See also Hanlon v. Davis, 76 Md. App. 339, 357 (1988) (noting that trial court judge instructed jury that president of union was a public figure).


The court has placed great emphasis on what it terms as “the defendant’s own admission [that he did not intend] to influence the union election.” Ante at 518. In my opinion, the defendant has done no such thing. He testified that he “was trying to state that [the plaintiff’s] statements during the campaign were ridiculous.” The defendant stated also that the caricatures “were the most absurd pictures that I could think of, and [the plaintiff’s] views were the most absurd I could think of.” In addition, the defendant stated that “[t]he picture was not to be of any sexual nature, except of [the plaintiff] as a political candidate. I wanted to kind of degrade her as a political candidate, but that’s it.” Furthermore, the defendant testified that he was not attempting to discourage people from voting for the plaintiff simply because he believed that they already had decided not to vote for her. Finally, both the plaintiff and other union members recognized that the caricatures were related to the union election. Thus, it is clear to me that the defendant intended to lampoon the plaintiff’s candidacy with his caricatures.


Although the labor-management relations system in Letter Carriers was established by an Executive Order and not the National Labor Relations Act (NLRA), the Supreme Court dismissed the distinction stating that, “the same federal policies favoring uninhibited, robust, and wide-open debate in labor disputes are applicable” in both cases. Old Dominion Branch No. 496, Nat’l Ass’n of Letter Carriers v. Austin, 418 U.S. 264, 277 (1974).


The LMRDA governs, inter alia, “mixed” labor unions. See Celli v. Shoell, 40 F.3d 324, 327 (10th Cir. 1994). A “mixed” union has members that are working for private employers and members that are working for either the Federal government or the State. Id. In the present case, the plaintiff and defendant were both members of Local 509 of the Service Employees International Union. The local was comprised of both State workers and workers in private agencies. In addition, the local was part of the “Alliance,” which was the “recognized bargaining agent” for the local. Thus, it is likely that the Local 509 is subject to the LMRDA, despite the paucity of clarity in the record.


Because I agree with the court’s decision to vacate the judgment on the plaintiff’s two civil rights claims, ante at 519, I would reverse the entire judgment, in favor of the defendant.